People v Dennis (2020 NY Slip Op 00701)





People v Dennis


2020 NY Slip Op 00701


Decided on January 31, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 31, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, NEMOYER, AND BANNISTER, JJ.


44 KA 17-02060

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vWALTER DENNIS, DEFENDANT-APPELLANT. 


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (SHERRY A. CHASE OF COUNSEL), FOR DEFENDANT-APPELLANT.
JOHN J. FLYNN, DISTRICT ATTORNEY, BUFFALO (MICHAEL J. HILLERY OF COUNSEL), FOR RESPONDENT. 

	Appeal from a judgment of the Supreme Court, Erie County (M. William Boller, A.J.), rendered September 8, 2017. The judgment convicted defendant, upon his plea of guilty, of aggravated unlicensed operation of a motor vehicle in the first degree and driving while intoxicated, a misdemeanor. 
It is hereby ORDERED that said appeal is unanimously dismissed.
Memorandum: Defendant appeals from a judgment convicting him, upon his plea of guilty, of aggravated unlicensed operation of a motor vehicle in the first degree (Vehicle and Traffic Law § 511 [3] [a] [ii]) and driving while intoxicated (§ 1192 [3]). Defendant's sole contention, a challenge to the legality of the sentence, was rendered moot inasmuch as defendant has served the sentence in its entirety (see People v Dale, 142 AD3d 1287, 1290 [4th Dept 2016], lv denied 28 NY3d 1144 [2017]; People v Balkum, 288 AD2d 910, 911 [4th Dept 2001]). We therefore dismiss the appeal.
Entered: January 31, 2020
Mark W. Bennett
Clerk of the Court